DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendments filed on 2/13/20.
	Examiner notes that the application was abandoned on 1/29/16.
	Applicant filed petitions to revive the application on 2/13/20 and 5/26/20, both of which were denied by the Office of Petitions.
	Applicant filed a third petition to revive on 2/24/21, which was approved on 3/5/21 and routed the Technology Center.
	Claim 1 has been amended.
	Claims 9-20 have been cancelled.
	Therefore, more than five years after the case was abandoned, claims 1-8 are currently pending, and have been examined.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8 are directed to the abstract idea of monitoring user activity and providing rewards/incentives in exchange for specific 
Independent claim 1, in part, describes a method comprising:  receiving user activity reports, determining a “current” activity report from the received reports, determining an award based on an achievement performed by the user on a particular application, calculating a point value for the achievement(s), crediting the value to the user, identifying the developer corresponding to the application, and creating a record attributing the points to the user.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting user data, analyzing the data, and providing results of the data collection and analysis; tailoring content based on information about the user; and using advertising as an exchange or currency.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: detecting fraud in an activity report. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “server device” for implementing the method. Dependent claims 2 and 8 recite an “interface” for presenting data to a user, and claim 3 recites a “redemption token” denoting a reward. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components and/or features of software. not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a server). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  
Fraud and misuse detection.  FairWarning IP, LLC v. Iatric Systems, 839 F.3d 1089 (Fed. Cir. 2016). 
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-8 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding providing offers, redeeming offers, determining points associated with particular developers, determining award values, and enabling users to access a reward platform.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-4, 7-15, and 18-21, and 23 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


	Claims 1-2 and 4-8 are rejected under 35 USC 103(a) as being unpatentable over Hoffman (20120041767) in view of Fisse (20090018915).
	Claim 1:  Hoffman discloses a system, method, and computer readable medium comprising:
	Receiving, by said server device via a plurality of applications executing on at least one remote computing device, a plurality of activity reports associated with a user (Fig. 13; Paragraphs 22, 55, and 69); and in response to receiving a "current" activity report of said plurality of activity reports: determining, by said server device from among a plurality of registered applications, an indicated application that reported said current activity report (Paragraphs 90 and 97); determining, by said server device, an indicated achievement-award value measuring, according to an application-specific unit of achievement, an achievement reached by said user (Paragraphs 5, 7, and 77-81); determining, by said server device, an indicated activity quantity measuring, according to a unit of activity, an amount of an activity performed by said user that contributed to reaching said achievement (Paragraphs 5, 8, 77-81, and 91); computing, by said server device, a normalized system-point-award value, measured according to a non-application-specific unit of achievement (Paragraphs 5, 7, 77-81, and 91); crediting, by said server device, said normalized system-point-award value to a user-specific system-point balance corresponding to said user (Paragraphs 77-81, 125, and 128); and identifying, by said server device from among a plurality of registered developers, a developer corresponding to said indicated application (Paragraphs 90 and 97).

	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to credit points to the application developer.  For example, a user who participates in a frequent flyer program with an airline is able to earn miles (points) by various means.  Each month, the earned miles are tallied from the various sources.  In the event that a user had a credit card that awarded miles for each dollar spent on purchases with the card, those miles would be reported by the credit card application, credited as having come from the credit card, and applied to the user's frequent flyer account.  As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine these features since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Finally, Hoffman fails to explicitly disclose a method for detecting fraud in the activity report based on whether the user accumulates units of achievement in a short period of time from widely dispersed geolocations, whether said user accumulates units of achievement in on implausible application-use duration, or whether said user accumulates points in an implausible quantity of points earned.
	Fisse, however, discloses a method for detecting and preventing the fraudulent accumulation of points in a user report over a particular period of time.  (Paragraph 95).

	Claim 2:  Hoffman discloses a method further comprising obtaining, from a plurality of offer providers, a plurality of promotional-offer descriptions respectively describing a plurality of promotional offers; determining a plurality of offer points-costs, denominated in system points, corresponding respectively to said plurality of promotional offers; and providing an offer-selection user interface to enable said user to browse and select among said plurality of promotional offers.  (Fig. 14; Paragraphs 5, 9, 77, and 80-81).
	Claims 4:  Hoffman discloses those limitations recited above, but fails to explicitly disclose a method wherein distributing at least a portion of said offer currency-cost among a plurality of developers comprises: identifying each developer to which some at least some of said user-specific system-point balance is attributed; and for each "current" identified developer: identifying a developer-attributable portion of said user-specific system-point balance; determining a developer-specific scalar based at least in part on said developer-attributable portion and said user-specific system-point balance; computing a developer-attributable portion of said offer currency-cost based at least in part on said developer-specific scalar; and crediting said developer-attributable portion to a general-purpose-currency balance corresponding to said current identified developer.

	Claims 5:  Hoffman discloses a method wherein computing said normalized system-point-award value comprises: determining a baseline achievement-award value, measured in said application-specific unit of achievement, for said user based at least in part on said indicated activity quantity; determining a system-point scalar based at least in part on said indicated activity quantity and said unit of activity; and computing said normalized system-point-award value based at least in part on said indicated achievement-award value, said baseline achievement-award value, and said system-point scalar.  (Paragraphs 5, 8, and 77-81; Fig. 14).
	Claims 6:  Hoffman discloses a method wherein determining said baseline achievement-award value comprises: determining a baseline quantity of said unit of activity; and determining a maximum quantity of said application-specific unit of achievement per said baseline quantity of said unit of activity that said user has previously reached according to said indicated application.  (Paragraphs 128-129).
	Claim 7:  Hoffman discloses those limitations recited above, but fails to explicitly disclose a method wherein determining said baseline achievement-award value 
	However, it would have been obvious to one of ordinary skill to determine a baseline value based on the unit of activity of a typical user.  For example, with respect to the Hoffman reference, assuming that non-professional athletes are using the application, a baseline for miles run or steps walked could simply be an average of what they complete over a period of time.  This is nothing more than averaging numbers to establish an estimate for various activities.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine these features since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claim 8:  Hoffman discloses a method further comprising providing an activity-manager user interface to enable said user to access said plurality of activity reports received via said plurality of applications, and said normalized system-point-award values computed therefrom.  (Fig. 14).
	Claim 3 is rejected under 35 USC 103(a) as being unpatentable over Hoffman/Fisse in view of Shea (20070219923).
	Hoffman discloses a method further comprising receiving, from said at least one remote computing device on behalf of said user, a request to redeem a portion of said user-specific system-point balance in exchange for an indicated promotional offer from 
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to distribute a portion of the currency cost to the developers according to their contributions to the point balance.  This is nothing more than attributing a portion of the expenses based on the percentage of points attributed to them as a percentage of the total (as described above in claim 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine these features since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Finally, Hoffman fails to explicitly disclose providing a redemption token to said at least one remote computing device. 
	Shea, however, discloses a method in which redemption tokens are issued to users involved in virtual currency transactions.  (Fig. 6; Paragraph 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Shea with Hoffman/Fisse.  One would have been motivated to do this in order to better determine when points have been redeemed by a user.
Response to Arguments
Applicant’s arguments have been fully considered, but are rendered moot in view of the updated rejections necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                     

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681